
	
		II
		112th CONGRESS
		2d Session
		S. 3636
		IN THE SENATE OF THE UNITED STATES
		
			November 26, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide increased consumer protections for gift
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Gift Card Consumer Protection Act of
			 2012.
		2.Expanded definition of
			 gift cards to include loyalty, award, and promotional gift cardsSection 915(a)(2) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693l–1(a)(2)) is amended—
			(1)in the paragraph heading, by striking
			 general
			 use and inserting general-use; and
			(2)in subparagraph
			 (D), by striking clause (iii) and redesignating clauses (iv) through (vi) as
			 clauses (iii) through (v), respectively.
			3.Ban on fees for
			 inactivity associated with gift cardsSection 915(b) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693l–1(b)) is amended to read as follows:
			
				(b)Prohibition on
				Imposition of Fees or ChargesIt shall be unlawful for any person to
				impose a dormancy fee, an inactivity charge or fee, or a service fee with
				respect to a gift certificate, store gift card, or general-use prepaid
				card.
				.
		4.Ban on expiration
			 dates on gift cardsSection
			 915(c) of the Electronic Fund Transfer Act (15 U.S.C. 1693l–1(c)) is
			 amended—
			(1)by striking (1)
			 In
			 general.—Except as provided in paragraph (2), it shall
			 and inserting It shall; and
			(2)by striking paragraph (2).
			5.Clerical
			 amendmentSection 915(d)(2) of
			 the Electronic Fund Transfer Act (15 U.S.C. 1693l–1(d)(2)) is amended by
			 striking shall.
		6.Consumer
			 protections for when a company that issues gift cards files for bankruptcy
			 protection
			(a)EFTASection 915 of the Electronic Fund Transfer
			 Act (15 U.S.C. 1693l–1) is amended—
				(1)by redesignating subsection (d) as
			 subsection (e); and
				(2)by inserting after subsection (c) the
			 following:
					
						(d)Requirements
				for a gift certificate, store gift card, or general-Use prepaid card seller or
				issuer that has filed for bankruptcy protectionIt shall be
				unlawful for any person—
							(1)to sell or issue
				a gift certificate or store gift card if that person has filed for bankruptcy
				protection under title 11, United States Code; or
							(2)to resell or
				reissue a gift certificate, store gift card, or general-use prepaid card,
				if—
								(A)the original
				seller or issuer of the gift certificate, store gift card, or general-use
				prepaid card has filed for bankruptcy protection under title 11, United States
				Code; and
								(B)7 days or more
				have elapsed since that original seller or issuer filed for bankruptcy
				protection under title 11, United States
				Code.
								.
				(b)Title
			 11Title 11, United States Code, is amended—
				(1)in section
			 362(a), by striking paragraph (6) and inserting the following:
					
						(6)any act to
				collect, assess, or recover a claim against the debtor that arose before the
				date of commencement of the case under this title, except that this paragraph
				shall not operate as a stay against the presentation or redemption of a gift
				certificate or store gift card at full
				value;
						;
				and
				(2)in section
			 363(c), by striking paragraph (1) and inserting the following:
					
						(1)If the business of the debtor is
				authorized to be operated under section 721, 1108, 1203, 1204, or 1304 of this
				title, and unless the court orders otherwise, the trustee—
							(A)may enter into transactions, including
				the sale or lease of property of the estate, in the ordinary course of
				business, without notice or a hearing;
							(B)may use property of the estate in the
				ordinary course of business, without notice or a hearing; and
							(C)shall honor a gift certificate or
				store gift card issued by the debtor at full value and treat the gift
				certificate or store gift card the same as
				cash.
							.
				
